Exhibit 10.7

ENERGIZER HOLDINGS, INC.

EXECUTIVE SAVINGS INVESTMENT PLAN

(effective July 1, 2015)

INTRODUCTION

WHEREAS, on July 1, 2015, Edgewell Personal Care Company (f/k/a Energizer
Holdings, Inc.) (“Parent”) separated its household products business from its
personal care business by means of a spin-off of a newly formed subsidiary named
Energizer SpinCo, Inc. (“Spinco” or “Company”), which owns the household
products business, in accordance with that certain Separation and Distribution
Agreement by and between the Parent and the Spinco (“Spin-Off”);

WHEREAS, in the Spin-Off, the Parent distributed pro rata to the holders of the
Parent common stock 100% of the outstanding shares of the Spinco’s common stock;

WHEREAS, in connection with the Spin-Off, the Parent was renamed from “Energizer
Holdings, Inc.” to “Edgewell Personal Care Company,” and Spinco was renamed from
“Energizer SpinCo, Inc.” to “Energizer Holdings, Inc.;”

WHEREAS, Parent previously established the Energizer Holdings, Inc. Executive
Savings Investment Plan (“Prior Grandfathered Plan”), to provide retirement
benefits for eligible employees;

WHEREAS, the portion of each participant’s account under the Prior Grandfathered
Plan that was earned and vested as of December 31, 2004, was frozen, except for
adjustments for earnings and losses, and credited to a separate subaccount
(“Prior Grandfathered Account”) to be administered in accordance with the terms
of the Prior Grandfathered Plan as in effect on October 3, 2004 and the federal
income tax law in effect prior to the enactment of Section 409A;

WHEREAS, the portion of each participant’s account earned or vested on or after
January 1, 2005 was credited to a separate subaccount (“Prior Non-Grandfathered
Account”) and was governed by the terms of the 2009 Restatement of the Energizer
Holdings, Inc. Executive Savings Investment Plan and subsequent amendments
thereto and by the amendment and restatement thereto effective January 1, 2015
(“Prior Plan”);

WHEREAS, the Company desires to adopt a new plan known as the Energizer
Holdings, Inc. Executive Savings Investment Plan (“Plan”) effective July 1, 2015
(“Effective Date”), subject to the completion of the Spin-Off; and

WHEREAS, the Company shall be responsible for the payment of all liabilities and
obligations for benefits unpaid with respect to all Prior Grandfathered Account
balances of the individuals designated on Appendix I as the Company’s employees
and former employees under the Prior Grandfathered Plan, and such balances shall
be administered in accordance with the terms of the Prior Grandfathered Plan;



--------------------------------------------------------------------------------

NOW, THEREFORE, effective July 1, 2015, contingent on the Spin-Off, the Company
hereby adopts the Plan as follows, and the Prior Non-Grandfathered Account
balances of the individuals designated on Appendix I as the Company’s employees
and former employees under the Prior Plan are hereby converted into account
balances under this Plan:

 

- 2 -



--------------------------------------------------------------------------------

ENERGIZER HOLDINGS, INC.

EXECUTIVE SAVINGS INVESTMENT PLAN

(effective July 1, 2015)

The Plan is maintained for a select group of management or highly compensated
employees and, therefore, it is intended that the Plan will be exempt from Parts
2, 3 and 4 of Title I of ERISA. The Plan is not intended to qualify under Code
Section 401. The Plan is intended to comply with the requirements of Code
Section 409A.

I. DEFINITIONS

Capitalized terms used herein that are not defined herein shall have the same
meaning as specified in the Energizer 401(k) Plan unless the context
unambiguously requires otherwise.

1.1 “Account” means the bookkeeping account that is credited with Deferred
Compensation Contributions, Company Matching Contributions and earnings and
losses on such amounts as provided in Section 3.3.

1.2 “Affiliated Company” means those domestic corporations in which Energizer
Holdings, Inc. owns, directly or indirectly, 50% or more of the voting stock, or
any other entity so designed by the Committee.

1.3 “Beneficiary” means any person or persons (natural or otherwise) designated
as such by a Participant on such forms and in such manner acceptable to the
Committee; provided however, that a beneficiary designation form shall be
effective only when the form is submitted in writing by the Participant and
received by the Committee and such beneficiary designation form shall cancel any
and all beneficiary designation forms previously signed and filed by the
Participant. The beneficiary designation, if any, in effect under the Prior Plan
immediately prior to the Spin-Off with respect to Participants listed on
Appendix I shall be recognized under this Plan and shall be deemed the
Participant’s valid Beneficiary designation hereunder, subject to permitted
changes as described herein.

1.4 “Board” means the Board of Directors of the Company.

1.5 “Cause” means willful breach or failure by the Participant to perform his or
her employment duties.

1.6 “CEO” means the Chief Executive Officer of the Company.

1.7 “Change of Control” means a change of control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is then subject to such reporting
requirement; provided that, without limitation, such a Change of Control shall
be deemed to have occurred if:

 

  (a) any “person” (as such term is used in Sections 13(d) and 14(d)(2) as
currently in effect, of the Exchange Act) is or becomes a “beneficial owner” (as
determined for purposes of Regulation 13D-G, as currently in effect, of the
Exchange Act), directly or indirectly, of securities representing 20% or more of
the total voting power of all of the Company’s then outstanding voting
securities. For purposes of this Plan, the term “person” shall not include:
(A) the Company or any corporation of which 50% or more of the voting stock is
owned, directly or indirectly, by the Company (individually, a “Subsidiary” and
collectively “Subsidiaries”), (B) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Subsidiaries, or (C) an underwriter temporarily holding securities pursuant to
an offering of said securities;



--------------------------------------------------------------------------------

  (b) during any period of two (2) consecutive calendar years, individuals who
at the beginning of such period constitute the Board and any new director(s)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board;

 

  (c) the stockholders of the Company approve a merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless following such Business
Combination: (i) all or substantially all of the individuals and entities who
were the “beneficial owners” (as determined for purposes of Regulation 13D-G, as
currently in effect, of the Exchange Act) of the outstanding voting securities
of the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, securities representing more than 50% of the total
voting power of the then outstanding voting securities of the corporation
resulting from such Business Combination or the parent of such corporation (the
“Resulting Corporation”); (ii) no “person” (as such term is used in
Section 13(d) and 14(d)(2), as currently in effect, of the Exchange Act), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or the Resulting Corporation, is the “beneficial owner” (as
determined for purposes of Regulation 13D-G, as currently in effect, of the
Exchange Act), directly or indirectly, of voting securities representing 20% or
more of the total voting power of then outstanding voting securities of the
Resulting Corporation; and (iii) at least a majority of the members of the board
of directors of the Resulting Corporation were members of the Board at the time
of the execution of the initial agreement, or at the time of the action of the
Board, providing for such Business Combination;

 

  (d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or

 

  (e) any other event that a simple majority of the Board, in its sole
discretion, shall determine constitutes a Change of Control.

 

- 4 -



--------------------------------------------------------------------------------

1.8 “Code” means the Internal Revenue Code of 1986, as amended.

1.9 “Committee” means the Energizer Benefits Committee, its designee, or any
successor to such Committee.

1.10 “Company” means Energizer Holdings, Inc.

1.11 “Company Matching Contributions” means the amount of contributions made in
accordance with Section 3.2.

1.12 “Compensation” means Compensation as defined under the SIP.

1.13 “Controlled Group” means all corporations or business entities that are,
along with the Company, members of a controlled group of corporations or
businesses, as defined in Code Sections 414(b) and 414(c), except that the
language “at least 50 percent” is used instead of “at least 80 percent” in
applying the rules of Code Sections 414(b) and 414(c).

1.14 “Deferred Compensation Contributions” means the amount of deferrals
credited in accordance with Section 3.1.

1.15 “Disability” means a finding by the Committee of a Participant’s permanent
and total disability.

1.16 “Employee” means a person employed by the Company or an Affiliated Company
and who is one of a select group of management or highly-compensated employees.

1.17 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.18 “Good Reason” means any of the following: assignment of duties inconsistent
with the Employee’s status or diminution in status or responsibilities from that
which existed prior to the Change of Control; reduction in the Employee’s annual
salary; failure of the acquiror to pay any bonus award to which the Employee was
otherwise entitled, or to offer the Employee incentive compensation, stock
options or other benefits or perquisites which are offered to similarly situated
employees of the acquiror; relocation of the Employee’s primary office to a
location greater than fifty (50) miles from his or her existing office; any
attempt by the acquiror to terminate the Employee’s employment in a manner other
than as expressly permitted by the Change of Control agreement(s); or the
failure by the acquiror to expressly assume the Company’s obligations under the
Change of Control agreement(s).

 

- 5 -



--------------------------------------------------------------------------------

1.19 “Grandfathered Account” means the vested portion of a Participant’s Account
as of December 31, 2004, as adjusted for earnings or losses, as determined under
the Prior Grandfathered Plan.

1.20 “Non-Grandfathered Account” means (i) the portion of a Participant’s
Account that became vested on or after January 1, 2005, as adjusted for earnings
and losses, as determined under the Prior Plan, (ii) contributions for periods
on or after January 1, 2005 until the date of the Spin-Off, as adjusted for
earnings and losses, as determined under the Prior Plan, and (iii) contributions
for periods on or after the Effective Date, as adjusted for earnings and losses,
as determined under this Plan.

1.21 “Participant” means an Employee who is deferring, or an Employee or former
Employee who has deferred, Compensation pursuant to Article III of the Plan. In
addition, Participant means any current or former employee of the Company or its
subsidiaries whose name is listed on Appendix I hereto, to the extent an Account
is credited with Prior Amounts on behalf of such individual under this Plan as
set forth herein.

1.22 “Plan” means the Energizer Holdings, Inc. Executive Savings Investment
Plan, as amended from time to time.

1.23 “Prior Amounts” means amounts credited to the Plan in accordance with
Section 3.3.

1.24 “Prior Grandfathered Plan” has the meaning ascribed thereto in the
Introduction.

1.25 “Prior Plan” has the meaning ascribed thereto in the Introduction.

1.26 “Retirement” means Termination of Employment at or after age 55 with 10
years of service.

1.27 “SIP” means the Energizer 401(k) Plan, as amended from time to time.

1.28 “Spin-Off” shall have the meaning ascribed thereto in the Introduction.

1.29 “Termination of Employment” means termination of employment from the
Controlled Group, as determined in accordance with rules set forth in IRS
regulations under Code Section 409A (generally a decrease in the performance of
services to no more than 20% of the average for the preceding 36-month period);
provided, however, to the extent permitted by the regulations issued under Code
Section 409A, a “Termination of Employment” does not occur if a Participant is
on a military leave, sick leave or other bona fide leave of absence granted by
the Company or an Affiliated Company. For the avoidance of doubt, no Participant
shall be treated as incurring a Termination of Employment, separation from
service, retirement or other similar event for purposes of determining the right
to distribution, vesting, benefits, or any other purpose under the Plan as a
result of the Spin-Off.

 

- 6 -



--------------------------------------------------------------------------------

1.30 “Valuation Date” means December 31 of each Year.

1.31 “Year” means a calendar year.

II. ELIGIBILITY AND PARTICIPATION

2.1 Prior Participants. An Employee who is listed on Appendix I hereto, and who
is an Employee on July 1, 2015, shall be a Participant in the Plan on July 1,
2015, subject to the termination provisions of Section 2.5.

2.2 Other Employees. An Employee who is not covered under Section 2.1 shall be
eligible to participate in the Plan if he or she is designated by the CEO as
eligible to participate in the Plan.

2.3 Initial Enrollment. In the case of a Participant who first becomes eligible
to participate in this Plan during a Year, an election to defer Compensation in
accordance with Section 3.1 may be made within 30 days after the date the
Employee first becomes eligible to participate in the Plan, provided that the
Employee has not previously become eligible to participate in any other
nonqualified account balance plan maintained by the Company (as defined in
Treasury Regulation Section 1.409A-1(c)(2)(i)(A)) or in the Prior Plan, with
respect to Compensation paid for services to be performed subsequent to the
election, which shall be irrevocable during such initial year of participation.
With respect to Compensation which is earned based upon a specified performance
period, such as an annual bonus, such initial election shall apply only to the
portion of such Compensation equal to the total amount of Compensation for the
performance period multiplied by the ratio of the number of days remaining in
the performance period after the election over the total number of days in the
performance period.

2.4 Annual Deferral Elections. An election by a Participant to defer
Compensation for a Year must be submitted to the Committee no later than the
December 31st immediately preceding such Year in accordance with the rules and
procedures established by the Committee. A deferral election made by a
Participant is effective for an entire Year, and cannot be increased or
decreased during such Year.

2.5 Termination of Coverage. A Participant (including a Participant listed on
Appendix I) shall no longer be eligible to participate in the Plan including the
right to defer Compensation pursuant to the Plan, effective as of the first
payroll period beginning after the earlier of the following dates:

 

  (a) The date the Participant incurs a Termination of Employment;

 

  (b) The last day of the Year in which the Participant ceases to meet the
eligibility requirements of either Section 2.1 or Section 2.2 of the Plan; or

 

  (c) The last day of the Year in which the Participant is designated by the CEO
as ineligible to participate in the Plan.

 

- 7 -



--------------------------------------------------------------------------------

Such Participant shall continue to be a Participant in the Plan for all other
purposes until distribution of his or her Account.

III. CONTRIBUTIONS

3.1 Deferrals into the Plan. A Participant may elect to reduce the amount of
Compensation that the Participant would otherwise receive and defer up to 20%
percent of such Compensation each Year. Deferral elections under the Plan may
not be revoked except in the case of Termination of Employment. No after-tax
deferrals are permitted under the Plan. On the date of the Spin-Off, all
deferral elections in effect under the Prior Plan with respect to Participants
listed on Appendix I hereto shall transfer to, be recognized as a deferral
election by and remain in effect for the year or other applicable period to
which it relates under this Plan.

3.2 Company Matching Contributions. After each Year, the Company shall credit a
Participant’s Account with a Company Matching Contribution in an amount equal to
(i) 100% of the first 6% of such Participant’s Compensation deferred under both
the SIP (including Catch-Up Contributions) and pursuant to Section 3.1, reduced
by (ii) the matching contributions credited to the Participant’s SIP account for
such Year; provided however,

 

  (a) If the Participant does not contribute the maximum elective deferral
amount permitted under Code Section 402(g) for such Year to the SIP, the
matching contribution percentage described above shall only be applied to
Compensation in excess of the applicable dollar amount limitation under Code
Section 401(a)(17) for that Year under the SIP; and

 

  (b) With respect to a Year, if a Participant changes his or her deferral
percentage in effect under the SIP after the December 31st preceding such Year,
the matching credit to a Participant under this Plan will be limited so that
such change under the SIP shall not increase or decrease the matching credit for
such Year by more than the amount permitted under Treasury Regulation
Section 1.409A-2(a)(9)(iii).

3.3 Participants’ Accounts.

 

  (a) The Company shall establish a book reserve account for each Participant.
As appropriate, the Company shall credit to a Participant’s Account his or her
Deferred Compensation Contributions and Company Matching Contributions. The
amount credited to an account under the Prior Plan as of the Spin-Off with
respect to a Participant listed on Appendix I shall be credited to such
Participant’s Account as Prior Amounts under this Plan and shall include
earnings and losses hereunder. For the avoidance of doubt, and notwithstanding
anything herein to the contrary, any amounts credited to a Grandfathered Account
with respect to a Participant listed on Appendix I shall be administered in
accordance with the terms and conditions of the Prior Grandfathered Plan.

 

- 8 -



--------------------------------------------------------------------------------

  (b) Each Participant’s Account balance shall be credited on a daily basis with
earnings or losses equal to the rate of earnings or losses of the SIP funds that
the Participant has designated as investment choices.

 

  (c) Each Participant shall be furnished quarterly a statement setting forth
the value of his or her Account.

IV. VESTING OF CONTRIBUTIONS

4.1 Vesting of Deferred Compensation. Each Participant shall be vested at all
times in the amounts credited to his or her Account attributable to his or her
Deferred Compensation Contributions, and earnings thereon.

4.2 Vesting of Company Matching Contributions. A Participant shall be vested in
the amounts credited to his or her Account attributable to Company Matching
Contributions and earnings thereon as follows:

 

  (a) at the rate of 25% for each Period of Service in whole years (as defined
in the SIP); or

 

  (b) 100% vested upon the occurrence of any one of the following:

 

  (1) attainment of age 65;

 

  (2) Retirement;

 

  (3) Disability;

 

  (4) death;

 

  (5) Change of Control, if the Participant’s employment with the Company and
all Affiliated Companies is terminated within twelve (12) months following such
Change of Control, if such termination of employment is by the Participant for
Good Reason, or such termination of employment is by the Company or an
Affiliated Company, for any reason other than for Cause; or

 

  (6) termination of the Plan.

Prior service recognized for vesting purposes under the Prior Plan as of the
date of the Spin-Off shall be counted as service for vesting under this Plan.
Matching contributions credited as Prior Amounts shall be subject to the
foregoing vesting provisions, provided that periods of service (as determined
under the Prior Plan) shall be included for purposes of determining Periods of
Service under this Plan with respect to such Prior Amounts.

 

- 9 -



--------------------------------------------------------------------------------

V. DISTRIBUTIONS

5.1 Time of Distribution to Participant. The vested portion of the Participant’s
Account shall be paid (or commence to be paid in the case of installment
payments) on the sixth month anniversary of the date of such Participant’s
Termination of Employment.

5.2 Distribution Upon Death. In the event of the Participant’s death, the
Participant’s Account shall be paid to the Participant’s Beneficiary. In the
event the Participant has not designated a Beneficiary or the Beneficiary so
designated predeceases the Participant, then benefits shall be paid to the
Participant’s estate or as provided by law. If distribution of benefits has not
already commenced pursuant to Section 5.1, distribution of benefits shall
commence no later than 90 days following the Participant’s death, provided that
Beneficiary may not designate the calendar year in which distribution will be
made. The Committee reserves the right to review and approve Beneficiary
designations.

5.3 Amount to be Distributed. At the time of distribution set forth in
Sections 5.1 or 5.2, the Company shall distribute the vested portion of the
Participant’s Account. Earnings on the vested portion of a Participant’s Account
shall be credited to the Participant’s Account for the period between the most
recent Valuation Date and the date of distribution of the Account.

5.4 Form of Distribution. The distribution of a Participant’s Account pursuant
to this Article V shall be made in the form of payment elected by the
Participant in his or her Initial Deferral Election and shall be in the form of
a single lump payment, five annual installments or ten annual installments. A
Participant shall be permitted to change the form of distribution initially
elected provided that (i) such election or change is made at least twelve
(12) months prior to the date the first distribution is to be made, and (ii) the
new benefit commencement date is at least five (5) years after the first
distribution would otherwise be made, and (iii) the new election is not
effective until twelve (12) months after the date the new election is made. No
participant may change the form of payment initially elected more than once. For
purposes of subsequent changes in the time and form of payment under Code
Section 409A, the right to the series of installment payment is to be treated as
the right to a single payment. In the event of the death of a Participant,
benefits will be distributed to the Beneficiary in the form elected by the
Participant.

Notwithstanding anything to the contrary, Prior Amounts shall be distributed at
the time and in the manner and form as determined under the Prior Plan as of the
Spin-Off. Distribution elections effective under the Prior Plan as of the
Spin-Off with respect to Participants listed on Appendix I shall be recognized
under this Plan, subject to permitted modifications described herein and
otherwise permitted by the Committee. For the avoidance of doubt, Grandfathered
Accounts will be administered in accordance with the terms and conditions of the
Prior Grandfathered Plan, including with respect to the time and form of
distribution.

 

- 10 -



--------------------------------------------------------------------------------

5.5 Withdrawals and Loans.

 

  (a) Loans are not permitted under the Plan.

 

  (b) A Participant (or, after a Participant’s death, his or her Beneficiary)
may request a withdrawal of all or a portion of his or her vested Account on
account of a severe financial hardship in accordance with such rules and
procedures prescribed by the Committee. The Participant (or his or her
Beneficiary) shall be paid the withdrawal amount as soon as practicable after
the Committee approves his or her request. The payment of this withdrawal amount
shall not be subject to the deduction limitation under Code Section 162(m).

 

  (c) If the Committee determines that a Participant has incurred a severe
financial hardship, the Committee may make a cash distribution to the
Participant of the portion of the vested balance of his or her Account needed to
satisfy the severe financial hardship (including taxes reasonably anticipated as
a result of such distribution), to the extent that the severe financial hardship
may not be relieved:

 

  (1) Through reimbursement or compensation by insurance or otherwise; or

 

  (2) By liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship.

 

  (d) A “severe financial hardship” is a Participant’s need for a distribution,
as determined by the Committee, resulting from:

 

  (1) A sudden and unexpected illness or accident of the Participant or of a
dependent or close family member of the Participant;

 

  (2) Loss of the Participant’s property due to casualty;

 

  (3) Any other events specified as “unforeseeable emergencies” under Code
Section 409A and the regulations and guidance thereunder;

 

  (4) Other extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant as permitted under Code
Section 409A.

 

  (e) The Committee shall determine whether the Participant has satisfied the
requirements of this Section 5.5. The Committee may decline a request for a
distribution under this Section 5.5 if the Committee determines that such
distribution is not in the best interests of the Company. All determinations
made by the Committee pursuant to this Section 5.5 shall be binding on all
parties.

 

- 11 -



--------------------------------------------------------------------------------

VI. FORFEITURES

6.1 Time of Forfeiture. Any amount of Company Matching Contributions or matching
contributions included in Prior Amounts from the Prior Plan in which a
Participant is not vested shall be forfeited upon the Participant’s Termination
of Employment.

VII. AMENDMENT AND ADMINISTRATION OF THE PLAN

7.1 Power to Amend or Termination Plan. The power to amend or modify the Plan at
any time is reserved to the Committee, provided that, no amendment or
modification may affect the terms of any deferral of Compensation deferred prior
to the effective date of such amendment or modification without the consent of
the Participant or Beneficiary affected thereby. The Committee may terminate the
Plan, and distribute all vested accrued benefits, subject to the restrictions
set forth in Treas. Reg. §1.409A-3(j)(4). A termination of the Plan must comply
with the provisions of Code Section 409A and the regulations and guidance
promulgated thereunder, including, but not limited to, restrictions on the
timing of final distributions and the adoption of future deferred compensation
arrangements.

7.2 Administration of the Plan. The Committee shall administer the Plan in its
sole discretion and, in connection therewith, shall have full power to construe
and interpret the Plan; to establish rules and regulations; to delegate
responsibilities to others to assist it in administering the Plan or performing
any responsibilities hereunder; and to perform all other acts it believes
reasonable and proper in connection with the administration of the Plan.

The interpretation of the Plan or other action of the Committee made in good
faith in its sole discretion shall be subject to review only if such an
interpretation or other action is without a rational basis. Any review of a
final decision or action of the Committee shall be based only on such evidence
presented to or considered by the Committee at the time it made the decision
that is the subject of the review. The Company and any Affiliated Company whose
Employees are covered by the Plan and any Employee who is or may be covered by
the Plan hereby consent to actions of the Committee made in its sole discretion
and agree to be bound by the narrow standard of review prescribed in this
Section.

VIII. MISCELLANEOUS

8.1 Company’s Obligations Unfunded. All benefits due a Participant or
Beneficiary under the Plan are unfunded and unsecured and are payable out of the
general funds of the Company or Affiliated Company. The Company, in its sole and
absolute discretion, may establish a grantor trust for the payment of benefits
and obligations hereunder, the assets of which shall be at all times subject to
the claims of creditors of the Company or the respective Affiliated Company for
which the Participant was employed when contributions were made for such
Participant as provided for in such trust, provided that such trust does not
alter the characterization of the Plan as an unfunded plan for purposes of
ERISA. Such trust shall make distributions in accordance with the terms of the
Plan.

 

- 12 -



--------------------------------------------------------------------------------

8.2 No Right to Continued Employment. Neither the establishment of the Plan nor
the payment of any benefits thereunder nor any action of the Company, any
Affiliated Company, the Board, or the Committee shall be held or construed to
confer upon any person any legal right to be continued in the employ of the
Company or an Affiliated Company.

8.3 Non-Alienation of Benefits. No right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or change any right or benefit under this Plan shall be void. No right or
benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities or torts of the person entitled to such benefits. If the
Participant or Beneficiary becomes bankrupt, or attempts to anticipate,
alienate, sell, assign, pledge, encumber, or change any right hereunder, then
such right or benefit shall, in the discretion of the Committee, cease and
terminate, and in such event, the Committee may hold or apply the same or any
part thereof for the benefit of the Participant or Beneficiary, spouse,
children, or other dependents, or any of them in such manner and in such amounts
and proportions as the Committee may deem proper. Notwithstanding anything in
this Section to the contrary, the Committee may comply with a qualified domestic
relations order as defined in Code section 414(p); provided however, that for
purposes of this Section 8.3, the provisions of Code section 414(p)(9) shall be
disregarded and shall have no force and effect in applying the provisions of
Code section 414(p). Anything contained herein to the contrary notwithstanding,
benefits payable from the Plan under this Section 8.3 to an alternate payee
pursuant to a qualified domestic relations order shall be paid only in the form
of a lump sum payment as soon as practicable after the order is determined to
constitute a qualified domestic relations order. The Committee may establish
procedures similar to those described in Code sections 414(p)(6) and (7), in
lieu of the procedures set forth in Code sections 414(p)(6) and (7), for
evaluating domestic relations orders and for handling benefits while domestic
relations orders are being evaluated.

8.4 Address of Participant or Beneficiary. A Participant shall keep the
Committee apprised of the Participant’s current address and that of any
Beneficiary at all times during participation in the Plan. At the death of a
Participant, a Beneficiary who is entitled to receive payment of benefits under
the Plan shall keep the Committee apprised of such Beneficiary’s current address
until the entire amount to be distributed has been paid.

8.5 Taxes. The Company shall satisfy any federal, state, or local tax
withholding obligation from any payment due hereunder. The Company shall satisfy
any withholding obligation for the employee portion of employment taxes
resulting from vesting of amounts credited to a Participant’s Account through
the reduction of a Participant’s paycheck in an amount necessary to satisfy such
tax obligation.

8.6 Missouri Law to Govern. All questions pertaining to the interpretation,
construction, administration, validity and effect of the provisions of the Plan
shall be determined in accordance with the laws of the State of Missouri.

8.7 Claims and Appeals Procedures. A Participant or Beneficiary may claim any
benefit to which he or she is entitled under this Plan by a written notice to
the Committee. If a

 

- 13 -



--------------------------------------------------------------------------------

claim is denied, it must be denied within ninety (90) days after receipt of the
claim, unless special circumstances require an extension. If an extension is
necessary, the extension shall not be longer than an additional ninety
(90) days. Any denial shall be in a written notice stating the following:

(a) The specific reason for the denial.

(b) Specific reference to the Plan provision on which the denial is based.

(c) Description of additional information necessary for the claimant to present
his or her claim, if any, and an explanation of why such material is necessary.

(d) An explanation of the Plan’s claims review procedures, and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.

If the Committee does not deny the claim within the time specified above, the
claimant may commence action in state or federal court.

The claimant will have sixty (60) days to request a review of the denial by the
Committee, which will provide a full and fair review. The request for review
must be in writing delivered to the Committee. The claimant may review pertinent
documents, and he or she may submit issues and comments in writing. The decision
by the Committee with respect to the review must be given within sixty (60) days
after receipt of the request, unless special circumstances require an extension
(such as for a hearing). In no event shall the decision be delayed beyond one
hundred and twenty (120) days after receipt of the request for review. The
decision shall be written in a manner calculated to be understood by the
claimant, shall include specific reasons and refer to specific Plan provisions
as to its effect, state that the claimant is entitled to receive upon request
and free of charge, reasonable access to and copies of, all documents, records
and other information relevant to the claim, and state that the claimant has a
right to bring a civil action under Section 502(a) of ERISA.

Anything contained herein to the contrary notwithstanding, any claim filed under
the Plan and any action brought in state or federal court by or on behalf of a
Participant, a Beneficiary or alternate payee for the alleged wrongful denial of
Plan benefits or for the alleged interference with ERISA-protected rights must
be brought within one (1) year of the date of the Participant’s, the
Beneficiary’s or alternate payee’s cause of action first accrues. Failure to
bring any such cause of action with this one (1) year time frame shall preclude
a Participant, a Beneficiary or alternate payee, or any representative of the
Participant, the Beneficiary or alternate payee, from bringing the claim or
cause of action. Correspondence or other communications following the mandatory
appeals process described in this Section 8.7 shall have no effect on this one
(1) year time frame.

8.8 Disability Claims and Appeals Procedures. Notwithstanding anything to the
contrary in Section 8.7 above, if a determination of Disability must be made in
order to decide a claim, the claim shall be considered a Disability claim and
shall be subject to the following procedures.

 

- 14 -



--------------------------------------------------------------------------------

The Committee shall process each Disability claim and make an initial decision
as to the validity of the claim within a reasonable period of time, but no later
than forty-five (45) days after receipt of the claim. If the Committee
determines that an extension to process the Disability claim is necessary due to
matters beyond the control of the Committee, the Committee may extend the 45-day
response period for up to thirty (30) days by notifying the claimant, prior to
the termination of the initial 45-day period, of the circumstances requiring the
extension of time and the date by which it expects to render a decision. If the
Committee determines that an additional extension to process the Disability
claim is necessary due to matters beyond the control of the Committee, the
Committee may extend the response period for up to an additional thirty
(30) days by notifying the claimant, prior to the termination of the first
30-day extension period, of the circumstances requiring the extension of time
and the date by which it expects to render a decision. An extension notice shall
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues. If the reason for the extension is
the claimant’s failure to provide necessary information to decide the claim, the
determination period shall be tolled from the date notice of insufficiency is
given, until the claimant responds to the notice. The claimant shall have
forty-five (45) days within which to provide the specified information.

A claim denial shall be furnished in writing or electronically. The denial shall
inform the claimant of the specific reason or reasons for the denial, refer to
the specific Plan provisions on which the denial is based, describe any
additional material or information necessary to perfect the claim and explain
why the material is necessary, describe the Plan’s review procedures and the
time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
a denial of an appeal, refer to any specific guidelines that were relied upon in
issuing the denial, or state that such guidelines will be provided to the
claimant free of charge upon request.

If a claimant receives notice from the Committee that a claim for benefits has
been denied in whole or in part, the claimant or the claimant’s duly authorized
representative may, within one hundred and eighty (180) days after receipt of
notice of such denial:

(a) Make written application to the Committee for a review of the decision. Such
application shall be made on a form specified by the Committee and submitted
with such documentation as the Committee shall prescribe.

(b) Review, upon request and free of charge, all documents, records and other
information in the possession of the Committee or the Committee which are
relevant to the Disability claim.

(c) Submit written comments, documents, records and other information relating
to the claim.

 

- 15 -



--------------------------------------------------------------------------------

If review of a decision is requested, such review shall be made by the
Committee, which shall review all comments, documents, records, and other
information submitted by the claimant relating to the Disability claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The Committee’s review shall not afford deference to the
initial adverse benefit determination. The individual(s) conducting the decision
on review shall not be the individual(s) who made the initial adverse decision,
nor the subordinates of such individual(s).

In the case of an appeal involving medical judgment, the Committee shall consult
with a health care professional who has appropriate training and experience in
the field of medicine involved in the medical judgment. The health care
professional consulted shall be an individual who is neither an individual who
was consulted in connection with the initial denial, nor the subordinate of any
such individual.

The decision on review shall be made within forty-five (45) days after the
receipt by the Committee of the request for review. If the Committee determines
that an extension to process the appeal is necessary due to special
circumstances, the Committee may extend the 45-day response period for up to 45
days by notifying the claimant, prior to the termination of the initial 45-day
period, of the circumstances requiring the extension of time and the date by
which it expects to render a decision. If the reason for the extension is the
claimant’s failure to provide necessary information to decide the appeal, the
determination period shall be tolled from the date notice of insufficiency is
given, until the claimant responds to the notice.

Any denial of an appeal shall be furnished in writing or electronically. The
denial shall inform the claimant of the specific reason or reasons for the
denial, refer to the specific Plan provisions on which the denial is based,
state that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim, state the claimant’s right to bring a civil
action under Section 502(a) of ERISA, and refer to any specific guidelines that
were relied upon in issuing the denial, or state that such guidelines will be
provided to the claimant free of charge upon request.

Anything contained herein to the contrary notwithstanding, any claim filed under
the Plan and any action brought in state or federal court by or on behalf of a
Participant, a Beneficiary or alternate payee for the alleged wrongful denial of
Plan benefits or for the alleged interference with ERISA-protected rights must
be brought within one (1) year of the date of the Participant’s, the
Beneficiary’s or alternate payee’s cause of action first accrues. Failure to
bring any such cause of action with this one (1) year time frame shall preclude
a Participant, a Beneficiary or alternate payee, or any representative of the
Participant, the Beneficiary or alternate payee, from bringing the claim or
cause of action. Correspondence or other communications following the mandatory
appeals process described in this Section 10.5 shall have no effect on this one
(1) year time frame.

8.9 Limitation of Action and Choice of Venue. Before a claimant may bring a
legal action against the Plan, the Company, a Subsidiary, or the Committee, the
claimant must first complete all steps of the claims and review procedures
contained in Sections 8.7 and 8.8, as

 

- 16 -



--------------------------------------------------------------------------------

applicable. After completing all steps of the claims and review procedures
contained in Sections 8.7 and 8.8 as applicable, a claimant has one (1) year
from the date he or she is notified of the Committee’s final decision to bring
such legal action or the right to bring such legal action is lost. Any legal
action against the Plan, the Company, a Subsidiary, or the Committee may only be
brought in the United States District Court for the Eastern District of
Missouri.

8.10 Headings. Headings of Articles and Sections of the Plan are inserted for
convenience of reference. They constitute no part of the Plan.

8.11 Compliance with Code Section 409A. No provision of this Plan shall be
operative to the extent that it will result in the imposition of the additional
tax described in Code Section 409A(a)(1)(B)(i)(II) because of failure to satisfy
the requirements of Code Section 409A and the regulations and guidance issued
thereunder.

IN WITNESS WHEREOF, this Plan is executed as of the      day of             ,
2015.

 

ENERGIZER HOLDINGS, INC. (F/K/A ENERGIZER SPINCO, INC.) By:

 

Its:

 

 

- 17 -